
	

116 SRES 278 IS: Expressing the sense of the Senate regarding Turkey's purchase of the S–400 air and missile defense system from the Russian Federation and its membership in NATO, and for other purposes. 
U.S. Senate
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 278
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2019
			Mr. Scott of Florida (for himself and Mr. Young) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate regarding Turkey's purchase of the S–400 air and missile defense
			 system from the Russian Federation and its membership in NATO, and for
			 other purposes. 
	
	
 Whereas the United States and the Republic of Turkey have been North Atlantic Treaty Organization (NATO) allies since 1952;
 Whereas NATO exists for democratic nation states to band together to “safeguard the freedom, common heritage and civilization of their peoples, founded on the principles of democracy, individual liberty, and the rule of law”;
 Whereas NATO Member States “seek to promote stability and well-being in the North Atlantic area”; Whereas the primary threat posed by the Soviet Union that precipitated the formation of NATO continues today, and recent actions by the Government of the Russian Federation have reaffirmed the importance of this alliance to the security of the Member States;
 Whereas the Government of the Russian Federation has threatened the peace and security of the North Atlantic area, invading and occupying the territory of its non-NATO neighbors and menacing NATO Member States since 2008;
 Whereas the Government of the Russian Federation has interfered and attempted to wreak havoc in the election processes of NATO Member States and continues to do so;
 Whereas the Government of the Russian Federation has maintained and strengthened its ties with the repressive and corrupt regime of Nicolás Maduro in Venezuela in an effort to prop him up in his illegitimate hold over the state;
 Whereas the Government of the Russian Federation is strengthening its ties with the Government of Cuba, including a recent port call in Havana with its most powerful warship;
 Whereas the government of President Recep Tayyip Erdoğan has taken the Republic of Turkey down a path of authoritarianism and human rights abuses, aligns itself with radical Islamic terror groups, and agitates against regional allies of the United States, such as Israel;
 Whereas the Government of the Republic of Turkey has cooperated with the Governments of the Russian Federation and Iran against the strategic interests of the NATO Member States, continues to occupy northern Cyprus, and continues to unjustly detain United States citizens;
 Whereas the Government of the Republic of Turkey has supported the Maduro regime with illegal financial transactions;
 Whereas the Government of the Republic of Turkey has acquired the S–400 air and missile defense system from the Russian Federation, which constitutes a direct and dire threat to the security interests of the United States and NATO; and
 Whereas the foregoing demonstrates that the Republic of Turkey is consistently contradicting the standards and purposes of the NATO treaty: Now, therefore, be it
		
	
 That the Senate— (1)declares that the Republic of Turkey’s receipt of the Russian S–400 air and missile defense system is a significant transaction within the meaning of section 231 of the Countering America’s Adversaries Through Sanctions Act (CAATSA) of 2017 (22 U.S.C. 9525);
 (2)calls for full implementation of sanctions under CAATSA; (3)calls upon the President to consult with NATO Member States, pursuant to Article 4 of the North Atlantic Treaty, signed at Washington April 4, 1949, based upon threats to the political independence and security of the Parties by the Russian actions described in the preamble; and
 (4)calls upon the President, during such consultation with NATO Member States, to review the Treaty with regard to the factors affecting peace and security in the North Atlantic area described in the preamble, and to consider the continued inclusion of the Republic of Turkey in NATO.
			
